NO. 29l47

In the Matter of the Adoption of

9§,5 m c_~,»aavumza

 

A FEMALE CHILD, BORN ON OCTOBER 3,

2004,
by P.N. and J.N.,

Petitioners-Appellants.

CERTIORARI TO THE INTE§MEDIATE COURT OF APPEALS
(FC-A NO. 04-l-OO29)

ORDER OF CORRECTlON
(By: Moon, C.J.,

for the courtH

IT IS HEREBY ORDERED that the reference to the family
court's case number in the (l)

“0rder Affirming in Part and
vacating in Part the Family Court of the Fifth Circuit's April
24,

2008 Order Dismissing Adoption Proceedings and vacating the

Memorandum Opinion and Judgment of the Intermediate Court of

Appeals,” filed March 4, 20lO, and (2) “Judgment of Appeal,”
filed March 3l, 20lO,

be corrected to read:

and not 01-l-OO29.”

“FC~A NO. 04-l-OO29"
“FC-A NO.

The Clerk of the Court is directed to incorporate the

foregoing change in the above-referenced documents and take all

necessary steps to notify the publishing agencies of these
changes.

DATED: Honolulu, Hawafi, April 5,

20lO.

FOR THE COURT:

 

1 Court: Moon, C.J., Nakayama, Acoba, Duffy, and RecHtenwald, JJ.

g:z;x\e.eaa